Citation Nr: 0903112	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to VA death benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant's spouse died in August 1965.  The appellant 
claims that her deceased spouse had recognized service in the 
U.S. Armed Forces of the Far East (USAFFE).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination by the VA 
Regional Office in Manila, the Republic of the Philippines.  


FINDING OF FACT

The National Personnel Records Center (NPRC) found no 
evidence that the appellant's deceased spouse served as a 
member of the Commonwealth Army of the Philippines, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits based on 
the deceased spouse's military service.  38 U.S.C.A. § 107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.40 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2007).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2007).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b) 
(2007).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1 (2007).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2007).

Establishing veteran status for Philippine service requires 
that an applicant prove service in the Regular Philippine 
Scout or as a member of one of the regular components of the 
Philippine Commonwealth Army while serving with the Armed 
Forces of the United States (including members of the 
irregular forces guerrilla) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
38 C.F.R. § 3.41 (2007).

The RO requested in its May 2006 letter that the appellant 
submit a DD 214 or other evidence of her decedent spouse's 
service.  She has submitted documents issued by the 
Philippine Veterans Affairs Office indicating the appellant's 
spouse had USAFFE service from December 1, 1941 to June 1, 
1946.  However, these are not recognized documents from a 
U.S. service department.  The RO requested verification of 
this service in response to this claim.  

The National Personnel Records Center (NPRC) responded that 
the "[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  This 
verification is binding on VA such that VA has no authority 
to change or amend the finding.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  She has not alleged that the refusal to 
verify her spouse's service was based on incorrect, 
incomplete, or erroneous information.

The Board acknowledges the appellant's contentions.  However, 
in the absence of evidence that her deceased spouse had 
qualifying service in the United States Armed Forces, the 
appellant does not meet the basic eligibility requirements 
for the benefit she is seeking.  Her claim must therefore be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (holding that, in a case in which the law is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Establishing veteran status for Philippine service is limited 
by the requirements and proscriptions of 38 C.F.R. § 3.203 
and § 3.41.  These provisions require that an applicant prove 
service in the Regular Philippine Scout or as a member of one 
of the regular components of the Philippine Commonwealth Army 
while serving with the Armed Forces of the United States 
(including members of the irregular forces guerrilla) with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  Soria v. Brown, 118 F.3d 747, 748 
(Fed.Cir.1997); Palor v. Nicholson, 21 Vet. App. 325 (2007).  
There are no other means.  Id.  

The appellant has not argued, and the record does not show, 
that the certification refusals were based on incorrect, 
incomplete, or erroneous information to warrant any further 
attempts at verification.  See generally Sarmiento v. Brown, 
7 Vet. App. 80, 86 (1994); D'Amico v. West, 209 F.3d 1322, 
1327 (Fed. Cir. 2000).  As the appellant does not report 
having any official U.S. department records in her 
possession, and the NPRC has refused to verify the claimed 
Philippine service, any potential notice defect is harmless 
error.  Palor v. Nicholson, 21 Vet. App. 325 (2007).  As 
stated in Palor, "This is so because based on the U.S. 
service department's refusal to certify, there are presumably 
no documents issued by the U.S. service department that the 
appellant could submit to VA that would show qualifying 
service under § 3.203."  Id. at 332.  The CAVC has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As explained above, 
this claim must be denied as a matter of law because 
undisputed facts, when applied to the controlling law and 
regulations, render the appellant ineligible for the claimed 
benefits.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


